FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         July 16, 2012
                         UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                         Clerk of Court
                                      TENTH CIRCUIT



 JEREMY PINSON,

           Petitioner-Appellant,
 v.                                                           No. 12-1112
 BLAKE DAVIS,                                       (D.C. No. 1:12-CV-00628-LTB)
                                                               (D. Colo.)
           Respondent-Appellee.



                                   ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Jeremy Pinson, a federal prisoner appearing pro se, seeks review of the district

court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition on the merits. Pinson



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
was incarcerated in solitary confinement at the Administrative Maximum Security

Facility (ADX) in Florence, Colorado, when he commenced this action, but he has since

been transferred to the Federal Detention Center in Houston, Texas. Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we conclude that Pinson’s transfer has rendered

his claims moot.

       On March 12, 2012, Pinson filed a habeas corpus petition in the United States

District Court for the District of Colorado, alleging that Blake Davis, the Warden of

ADX, deprived Pinson of his due process rights by categorically denying all inmates at

ADX access to the Residential Drug Abuse Program (RDAP). See 18 U.S.C. § 3621(e)

(describing the RDAP). Inmates who complete the RDAP are statutorily eligible for a

one-year sentence reduction. Id. Pinson alleged that ADX psychologists informed him

that all ADX inmates are excluded from the RDAP. The district court dismissed Pinson’s

habeas action with prejudice after concluding the Bureau of Prisons’ denial of Pinson’s

request for RDAP placement was not unreasonable as inmates who are nearing release are

given priority and Pinson, whose release date is October 3, 2025, is not within that

category. See 18 U.S.C. § 3621(e)(1)(C).

       Before reaching the merits of Pinson’s appeal, we must be satisfied that we have

subject matter jurisdiction over the dispute. McKissick v. Yuen, 618 F.3d 1177, 1196

(10th Cir. 2010). Pinson’s claim is predicated on his incarceration in ADX. If we were to

grant the relief requested, and direct that Davis not exclude ADX inmates from the RDAP

simply because they are housed at ADX, it would not affect Pinson’s present ability to

                                             2
participate in the program. Moreover, Davis, the named respondent in this action, is no

longer Pinson’s custodian. Thus, even if we were to grant the relief that Pinson requests,

it would have no effect in the real world. As Pinson is no longer incarcerated at ADX and

his claim is based upon Davis’s alleged exclusion of all ADX inmates from the RDAP,

his case is now moot. See McAlpine v. Thompson, 187 F.3d 1213, 1217 n.5 (10th Cir.

1999).

                                            III

         Accordingly, we conclude that Pinson’s Fifth Amendment due process claims are

moot. We therefore DISMISS Pinson’s appeal.

         Pinson also seeks leave to proceed in forma pauperis (IFP) on appeal. Although

his claim is now moot, his arguments on appeal were not so frivolous or unreasoned as to

imply bad faith. See 28 U.S.C. § 1915(a)(1) & (a)(3). Therefore, his petition to proceed

IFP is GRANTED.


                                                  Entered for the Court


                                                  Mary Beck Briscoe
                                                  Chief Judge




                                             3